Citation Nr: 0024503	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  96-29 608	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia


THE ISSUE

Entitlement to an earlier effective date for an award of 
service connection and compensation for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Reverend Tex A. Ralls


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from July 1966 to 
April 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1996 rating 
decision by the RO which denied a claim for an effective date 
earlier than September 29, 1989 for an award of service 
connection and compensation for PTSD.

In an August 1997 decision, the Board denied the claim for an 
earlier effective date. The veteran then appealed to the 
United States Court of Veterans Appeals (now called the 
United States Court of Appeals for Veterans Claims) (Court)).  
In a July 1999 memorandum decision, the Court vacated the 
Board decision and remanded the case to the Board for further 
action.  

The case was subsequently returned to the Board; thereafter, 
there was correspondence to clarify the veteran's 
representative; in April 2000, the veteran appointed a new 
representative; and in May 2000, the Board notified the 
current representative that he had 90 days to submit 
additional evidence and argument (no response was received).


REMAND

In its July 1999 memorandum decision, the Court outlined the 
procedural history of the veteran's claim of service 
connection for PTSD, as well as for his claim for an earlier 
effective date for the award of service connection and 
compensation for PTSD.  The Court seemed to acknowledge that 
the effective date assigned for the award of service 
connection and compensation for PTSD was based on the 
controlling statute and regulation (38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(r)).  However, the Court stated that "[t]he 
record (R.) on appeal and the supplemental record (Supp. R.) 
on appeal are inadequate to permit review" of the earlier 
effective date issue, and that "a remand is required to flesh 
out the record".  The Court added that "a remand is required 
because the record in the instant case is inadequate and 
frustrates judicial review."  In its decision, the Court 
stated that service medical records and VA medical center 
(VAMC) records referred to by the veteran in his 
communications with the VA were some of the more noteworthy 
omissions from the record on appeal (to include the 
supplemental record on appeal), and elsewhere in its decision 
the Court stated that service personnel records were not part 
of the record.

The Board observes that the July 1999 Court decision provides 
only vague guidance as to what specific documents are to be 
obtained in order to make the record complete.  Board review 
of the veteran's claims folder suggests that his records are 
complete.  The claims folder contains his service medical 
records, service personnel records, and a host of VAMC 
records.  From a reading of the July 1999 Court decision, it 
appears that the Court possibly is referring to the absence 
of documents in the limited appellate "record" which is 
designated to the Court (and used by the Court in making its 
decision) rather than the absence of documents from the 
veteran's more comprehensive official VA "claims folder" 
(which is the record used by the RO and Board in making a 
decision).  However, the Board can only speculate on this.

Although the records in the claims folder appear to be 
complete, the Board must comply with the Court's July 1999 
mandate to "flesh out the record."  Thus, the Board finds 
that the RO must give the veteran an opportunity to submit 
any additional relevant medical or other records which are 
not currently on file.  The RO must also ensure that the 
claims folder contains all of the veteran's service medical 
and personnel records.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
his representative and ask them to 
identify any pertinent VA or non-VA 
medical records which are felt to be 
relevant to the claim for an earlier 
effective date for service connection and 
compensation for PTSD, and which are not 
already in the claims folder.  The RO 
should obtain copies of all such records.  

The RO should also give the veteran and 
his representative an opportunity to 
submit any other evidence and argument 
related to the issue on appeal.  
Kutscherousky v. West, 12 Vet.App. 369 
(1999).

2.  The RO should verify that all of the 
veteran's service medical and personnel 
records are in the claims folder.  If any 
such records are missing, they should be 
obtained from the National Personnel 
Record Center.

3.  After the foregoing, the RO should 
review the veteran's claim.  If the claim 
remains denied, he and his representative 
should be provided with a supplemental 
statement of the case, and given an 
opportunity to respond, before the case 
is returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


